[Cite as Fayetteville v. Adkins, 2018-Ohio-545.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




VILLAGE OF FAYETTEVILLE,                           :
                                                         CASE NO. CA2017-05-004
        Plaintiff-Appellee,                        :
                                                                OPINION
                                                   :             2/12/2018
    - vs -
                                                   :

MICHAEL S. ADKINS,                                 :

        Defendant-Appellant.                       :



             CRIMINAL APPEAL FROM BROWN COUNTY MUNICIPAL COURT
                              Case No. TRD1700429



Cecelia J. Potts, 750 South High Street, P.O. Box 474, Mt. Orab, Ohio 45154, for plaintiff-
appellee

Michael S. Adkins, 5269 Highway 7, West Liberty, Kentucky 41472, defendant-appellant,
pro se



        M. POWELL, J.

        {¶ 1} Defendant-appellant, Michael Adkins, appeals his conviction in the Brown

County Municipal Court for speeding.

        {¶ 2} On November 12, 2016, appellant was charged with speeding in violation of

a Fayetteville Village ordinance after Fayetteville Lieutenant John Pullin used a stationary

radar unit and measured appellant traveling 65 m.p.h. in a 40 m.p.h. zone. Appellant
                                                                       Brown CA2017-05-004

appeared in the Fayetteville Mayor's Court for trial in January 2017. At trial, appellant asked

the magistrate whether the proceedings were being recorded. The magistrate advised that

they were not. Appellant asked that the proceedings be recorded and offered to record

them himself. The magistrate advised that recording was not allowed. Appellant was found

guilty of speeding and ordered to pay $150. He appealed to the Brown County Municipal

Court.

         {¶ 3} A bench trial was held in the municipal court on March 14, 2017. At the

beginning of trial, and again by motion filed on April 5, 2017, appellant moved to dismiss

the case against him, arguing that the failure of the mayor's court to record the proceedings

violated his due process rights. The municipal court denied the motion, finding that a

mayor's court is not required to record its proceedings because it is not a court of record.

         {¶ 4} At trial, Lieutenant Pullin testified on behalf of the village. Appellant did not

call any witnesses and did not testify on his own behalf. The officer's testimony confirmed

that the mayor's court magistrate did not record that court's proceedings despite appellant's

request that they be recorded. By entry filed on April 5, 2017, the municipal court found

appellant guilty of speeding and ordered him to pay $150.

         {¶ 5} Appellant now appeals, raising six assignments of error, which present two

primary issues for review.      The first issue challenges the municipal court's denial of

appellant's motion to dismiss.        The second issue challenges appellant's speeding

conviction.

         {¶ 6} Appellant first argues the municipal court erred in failing to dismiss the case

against him, in light of the mayor's court's failure to record its proceedings. Appellant

asserts that a mayor's court is required to record all proceedings before it pursuant to

May.R. 11(B)(2), Crim.R. 19(D)(7), and Crim.R. 22. Appellant further asserts he was

prejudiced by the mayor's court's failure to record the proceedings because he could not

                                               -2-
                                                                      Brown CA2017-05-004

use the transcript of the proceedings to show that Lieutenant Pullin changed his testimony

during trial in the municipal court.

       {¶ 7} Mayor's court proceedings are governed by the United States and Ohio

Constitutions, R.C. Chapter 1905, and the Mayor's Court Education and Procedural Rules

as promulgated by the Ohio Supreme Court. Office of Montgomery Cty. Pub. Defender v.

Rosencrans, 111 Ohio St. 3d 338, 2006-Ohio-5793, ¶ 2. In Rosencrans, the Ohio Supreme

Court held that notwithstanding the provision of May.R. 11(B)(2) that "[a]n audio system to

record mayor's court proceedings should be provided and tapes of proceedings should be

maintained[,]" the rule "does not require that mayor's court proceedings be recorded." Id.

at ¶ 31. Thus, May.R. 11(B)(2) does not impose a duty on the mayor and village to record

mayor's court proceedings. Id.

       {¶ 8} Crim.R. 19(D)(7) provides that "[e]xcept as otherwise provided by law, all

proceedings before a magistrate shall be recorded in accordance with procedures

established by the court." In turn, Crim.R. 22 provides that "if requested by any party[,] all

proceedings [for petty offenses] shall be recorded."

       {¶ 9} We are not persuaded that Crim.R. 19(D)(7) applies to mayor's court

proceedings given its phrase "except as otherwise provided by law" and the supreme court's

holding in Rosencrans that May.R. 11(B)(2) does not require the recording of mayor's court

proceedings. With regard to Crim.R. 22, the supreme court has held that "[b]y its explicit

terms, the recordation requirement of Crim.R. 22 applies to all proceedings." (Emphasis

sic.) State v. Grewell, 45 Ohio St. 3d 4, 8 (1989).

       {¶ 10} Nevertheless, even if Crim.R. 22 is construed as requiring the recording of

mayor's court proceedings, we find the municipal court did not err in denying appellant's

motion to dismiss.

       {¶ 11} R.C. 1905.24 provides that in appeals from a mayor's court,

                                             -3-
                                                                        Brown CA2017-05-004

               the clerk of the mayor’s court shall make a certified transcript
               of the proceedings and deliver such transcript together with
               the original papers used on the trial, to the court to which the
               appeal is taken, within fifteen days from the rendition of the
               judgment appealed from.

               Upon receipt of the transcript and the papers mentioned in this
               section, the clerk of the court to which the appeal is taken shall
               file them and docket the appeal.

         {¶ 12} Thus, if Crim.R. 22 is construed as requiring that mayor's court proceedings

be recorded, such a recording would necessarily be part of the transcript of the mayor's

court referred to in R.C. 1905.24. Consequently, failure to record the proceedings and

include the recording in the transcript delivered to the municipal court on appeal, renders

the transcript incomplete. However, the failure of the mayor's court clerk to deliver a

complete transcript to the municipal court does not affect the jurisdiction of the municipal

court to hear the appeal. "[F]ailure to include the documents required by R.C. 1905.24 in

the transcript of the proceedings affects whether the appeal was properly docketed in the

municipal court, rather than whether jurisdiction was properly acquired."           Blue Ash v.

Hensley, 1st Dist. Hamilton No. C-130802, 2014-Ohio-3428, ¶ 10. In other words, the

docketing in municipal court of an incomplete transcript of the mayor's court proceedings

would be a defect in the institution of the proceedings as referred to in Crim.R. 12(C)(1).

         {¶ 13} "Crim.R. 12(C)[1] provides that any objections based on defects in the

institution of the proceedings must be raised in a pretrial motion." Id. at ¶ 19. Crim.R. 12(D)

requires such motions to be "made within thirty-five days after arraignment or seven days

before trial, whichever is earlier." At the earliest, appellant moved to dismiss his speeding

charge at the beginning of his trial in the municipal court. He therefore failed to timely raise

his motion to dismiss based on the mayor's court lack of recording. Hensley at ¶ 20; Crim.R.

12(D).    Consequently, the municipal court did not err in failing to dismiss appellant's

speeding charge on the basis of Crim.R. 19(D)(7) or Crim.R. 22.

                                               -4-
                                                                                    Brown CA2017-05-004

        {¶ 14} Appellant further asserts he was prejudiced by the mayor's court's failure to

record the proceedings because he could not use the transcript of the proceedings to show

that Lieutenant Pullin changed his testimony during trial in the municipal court.

        {¶ 15} We first note that a mayor's court is not a court of record. State ex rel. Office

of the Montgomery Cty. Pub. Defender v. Siroki, 108 Ohio St. 3d 334, 2006-Ohio-1065, ¶ 8;

Fayetteville v. Watson, 12th Dist. Brown No. CA92-03-006, 1992 Ohio App. LEXIS 5210,

*3 (Oct. 12, 1992).1 Accordingly, an appeal from a mayor's court to the municipal court

proceeds as a trial de novo. R.C. 1905.25; Watson at *3. We further note that at the

beginning of trial and in response to appellant's concern the officer might change his

testimony, the municipal court stated, "You can testify that he changed his testimony if you

want." As stated earlier, appellant did not testify or present any other evidence.

        {¶ 16} The Ohio Supreme Court has held that notwithstanding the recording

requirement under Crim.R. 22, an appellant waives any error by failing to invoke the

procedure of App.R. 9(C) or App.R. 9(E) and making no attempt to reconstruct the missing

portions of the record. See State v. Tyler, 50 Ohio St. 3d 24 (1990); State v. Keenan, 81
Ohio St. 3d 133 (1998). The supreme court has further held that when a trial court records

proceedings but the recordation is of poor technical quality, such that it fails to accurately

record the proceedings in total detail, there is no denial of due process when the defendant

fails to avail himself of the remedies available under App.R. 9. See State v. Osborne, 49
Ohio St. 2d 135 (1976); State v. Chauncey, 8th Dist. Cuyahoga No. 75465, 1999 Ohio App.

LEXIS 3732 (Aug. 12, 1999). Appellant made no attempt to use App.R. 9 to reconstruct

Lieutenant Pullin's testimony before the mayor's court and show prejudice. Hence, the



1. Inexplicably, appellant asserts in one of his assignments of error that "The Trial Court erred in stating its
(sic) not a court of record." However, the municipal court specifically denied appellant's motion to dismiss
on the ground that Crim.R. 22 does not apply to proceedings in a mayor's court because that court is not a
court of record.
                                                       -5-
                                                                        Brown CA2017-05-004

issue whether he was prejudiced by the mayor's court's failure to record the proceedings is

waived. See Tyler; State v. Chapple, 12th Dist. Warren No. CA92-11-100, 1993 Ohio App.

LEXIS 2556 (May 17, 1993).

       {¶ 17} In light of the foregoing, we find the municipal court did not err in denying

appellant's motion to dismiss. In reaching this decision, we recognize that appellant was

acting pro se in the proceedings below. However, "the right of self-representation is not a

license for failure to comply with the relevant rules of procedure and substantive law." State

v. Palmer, 12th Dist. Warren No. CA2005-08-097, 2006-Ohio-2712, ¶ 9. In turn, a criminal

defendant appearing pro se is expected, as attorneys are, to abide by the rules of evidence

and procedure, regardless of his familiarity with them. State v. Dixon, 12th Dist. Butler No.

CA2016-04-074, 2016-Ohio-7438, ¶ 21. In other words, pro se litigants are not to be

accorded greater rights and are bound to accept the results of their own mistakes and

errors, including those related to correct legal procedures. Id.

       {¶ 18} Appellant's first through fifth assignments of error are accordingly overruled.

       {¶ 19} Appellant next challenges his speeding conviction in the municipal court.

Appellant suggests his conviction is supported by insufficient evidence or is against the

manifest weight of the evidence because the radar unit used by Lieutenant Pullin had only

been calibrated by the manufacturer and thus, the state failed to establish the radar's

accuracy and reliability.

       {¶ 20} The record shows that on November 12, 2016, Lieutenant Pullin was

operating a stationary radar unit on State Route 68 just north of Ohio Street in the village.

The posted speed limit for this particular portion of the road is 40 m.p.h. Lieutenant Pullin

testified he observed appellant's vehicle entering the village, traveling at a speed he initially

estimated to be in excess of the posted speed limit. The vehicle entered the radar field and

the officer received a reading that appellant's vehicle was traveling 67 m.p.h. The officer

                                               -6-
                                                                        Brown CA2017-05-004

locked the vehicle's speed in at 65 m.p.h.

       {¶ 21} At trial, Lieutenant Pullin testified he received 40 hours of radar training at the

police training academy and was field trained by the village chief of police. The officer

conceded the radar unit was last calibrated by the manufacturer when it was purchased 18

months before appellant's speeding incident. The officer explained, however, that radar

units "don't get calibrated unless they don't match the testing of the calibration," when they

are tested by the officer using the radar. Lieutenant Pullin then testified to the efforts

undertaken to ensure that the radar was working properly on November 12, 2016. He first

stated that when he turns the radar on, it goes through and passes a self-test on its own.

Following this, he performed a two-tuning-fork process for conducting a stationary

calibration check. Using both tuning forks, the radar unit registered the correct speeds,

indicating that the radar unit was properly calibrated. Lieutenant Pullin further testified that

the radar only clocked appellant's vehicle and that there was nothing in the direct line of

sight between the radar and the vehicle that would have altered the read-out of the radar.

       {¶ 22} Ohio courts have held that "when two tuning forks are used to ascertain the

accuracy of the radar unit, additional proof of the accuracy of the tuning forks is not

necessary. This is because each tuning fork corroborates the accuracy of the other, and it

is highly unlikely that the radar unit and each tuning fork would be inaccurate to the same

degree." State v. Mansour, 12th Dist. Butler No. CA2010-08-198, 2011-Ohio-4339, ¶ 28,

quoting State v. Bechtel, 24 Ohio App. 3d 72, 73 (9th Dist.1985). Once again, we are

persuaded by this reasoning, and we therefore conclude that Lieutenant Pullin's testimony

was sufficient to establish that the device was working accurately and reliably on the day of

the citation. Mansour at ¶ 28.

       {¶ 23} After reviewing the record, we further find the municipal court did not lose its

way and create a manifest miscarriage of justice by believing the testimony of Lieutenant

                                              -7-
                                                                     Brown CA2017-05-004

Pullin. The officer's testimony concerning his visual estimation of appellant's speed, his

calibration of the radar, and the readings from the radar, coupled with his four years of

experience and his training, constitutes some competent, credible evidence that appellant

was traveling 65 m.p.h. in a 40 m.p.h. zone. See State v. Gellenbeck, 12th Dist. Fayette

No. CA2008-08-030, 2009-Ohio-1731. Thus, appellant's speeding conviction is not against

the manifest weight of the evidence. Further, it is supported by sufficient evidence. Id.

(determination that a conviction is not against the manifest weight of the evidence is

dispositive of the issue of sufficiency).

       {¶ 24} Appellant's sixth assignment of error is accordingly overruled.

       {¶ 25} Judgment affirmed.


       RINGLAND, P.J., and PIPER, J., concur.




                                            -8-